DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 08/13/2019.  This IDS has been considered.

Claim Objections
Claim 1 is objected to.  It appears line 2 should read “a plurality of load meters”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singh et al. (US 2014/0114558; “Singh”).

Regarding claim 1, Singh discloses in at least figures 1 and 2 an onboard system (10) (¶¶ [0001]-[0002]) comprising a load meters (16) mounted in a vehicle (18) (¶ [0043]), the load meters (16) each measuring a load exerted on an axle or a wheel (12) and deciding a measurement result (¶¶[0044]-[0045]) and an onboard unit that acquires the measurement results of the load meters (16) and is capable of communicating weight information on the weight of the vehicle based on the measurement results to a roadside machine (¶¶ [0047]-[0051];“onboard unit” which Examiner is interpreting as a processor/controller is inherent in “load estimation algorithm” ¶ [0047], the system is also “capable” of communicating to a roadside machine, see ¶ [0051]; “for commercial vehicles, the weight estimated on each wheel may be averaged to produce an estimate of the vehicle weight which can then be transmitted to a central location, whereby eliminating the need for weight stations”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Safdar et al. (US 2015/0100273; “Safdar”).

	Regarding claim 3, Singh discloses all the limitations of claim 1 on which this claim depends.
Singh discloses each of the load meters (16) calculates an average of loads of the vehicle during traveling, and decides a static load measurement result (¶ [0051])
Singh does not explicitly disclose a static load of each axle.  However, Singh does discuss the method for use in commercial vehicles (¶ [0051]).
In the same field of endeavor, Safdar teaches an on board weight system and teaches why the load per axle is an important determination (¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine the average weight per axle of a commercial vehicle using Singh’s system for the purpose of estimating how much damage a load is causing the road as explained by Safdar (¶ [0005]).
   
Regarding claim 4, Singh discloses all the limitations of claim 1 on which this claim depends.
Singh discloses mounting a load meter to each wheel and using the onboard unit to acquire the results (¶ [0044]) and transmit them to a roadside machine (¶ [0051]).
Singh does not explicitly disclose a towing vehicle and a towed vehicle, however Singh does discuss commercial vehicles (¶ [0051]), which frequently comprise towing and towed vehicles.
In the same field of endeavor, Safdar teaches mounting load meters on a towed vehicle to determine the vehicle load weight of the towed vehicles (¶ [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Singh’s on-board/per wheel weight measurements to determine a towed load as taught by Safdar in order to deconvolve the load from the towing vehicle for the purpose of identifying overloaded axles and determining road damage (¶ [0005]).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kota (JP 2013114494; see Applicant supplied translation).

Regarding claim 5, Singh discloses all the limitation of claim 1 on which this claim depends.
Singh is silent specifically to a charging system.
In the same field of endeavor, Kota teaches a charging system (¶ [0007]) a roadside machine (34) capable of communicating with an onboard system (39) and a toll decision unit (15) that decides a toll based on the weight information on the weight of the vehicle, the weight information being received by the roadside machine (34) (¶¶ [0012]-[0013], [0052], [0058]-[0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kota’s specific roadside machine to communicate with Singh’s onboard system for the purpose of acquiring weight of a vehicle to be charged a toll without the need for having the vehicle stop at a weigh station (see Singh, ¶ [0051], Kota, ¶ [0012]).
  
Regarding claim 6, Kota teaches a weight information calculation unit that calculates a representative value of the measurement results of each of the axles (¶¶ [0058]-[0059]; calculating the amount to pay as toll is “a representative value of the measurement results of each of the axles”).
This combined with Singh’s onboard weight calculator  (which is also “a representative value of the measurements of each of the axles”) meets the claim limitation without further modification necessary.

Regarding claim 7, Singh discloses the representative value is a maximum value or an average value of the measurement results of each of the axles (¶ [0051]) (Examiner notes that Singh discloses an average value of the measurement results of each wheel, however since they are averaged the final value is also an average value of each axle).

Regarding claim 8, Singh discloses a weight information calculation unit that calculates a sum of the measurement results of the axles (¶[0051] Examiner notes that Singh discloses an average value of the measurement results of each wheel, which also broadly reads on “a sum of the measurement results of each of the axles”).
  
Regarding claim 9, Singh discloses  a method comprising a load measurement step of measuring a load exerted on an axle or a wheel (12) and deciding a measurement result by use of a plurality of load meters (16) mounted in a vehicle (¶¶[0044]-[0048]), a measurement result communication step of acquiring the measurement result and communicating weight information on the weight of the vehicle based on the measurement result to the roadside machine by use of an onboard unit of the vehicle (¶ [0051]).
Singh discloses transmitting the weight of a commercial vehicle to a central location but is silent specifically to a charging method and a told decision step.
 In the same field of endeavor, Kota teaches a charging method (¶ [0007]) specifically comprising a toll decision step of deciding a toll based on the information on the weight of the vehicle, the information being received by a roadside machine (34) (¶¶ [0012]-[0013], [0052], [0058]-[0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kota’s specific roadside machine and tolling step to communicate with Singh’s onboard system for the purpose of acquiring weight of a vehicle to be charged a toll without the need for having the vehicle stop at a weigh station (see Singh, ¶ [0051], Kota, ¶ [0012]).
.  
Regarding claim 10, Singh discloses a non-transitory storage medium that stores a program causing a computer of an onboard system (¶¶ [0047]-[0051];“onboard unit” which Examiner is interpreting as a processor/controller is inherent in “load estimation algorithm” ¶ [0047]) including a plurality of load meters (16), the load meters (16) each being mounted in a vehicle and measuring a load exerted on an axle or a wheel (12), to function as (¶¶[0043]-[0044]), a vehicle information holding unit that holds information on the vehicle; and a measurement result processing unit that acquires measurement results of the load meters (16), adds the information related to the vehicle to information on the weight of the vehicle based on the measurement results (¶¶[0044]-[0048]), and transmits the information (¶ [0051]).
Singh discloses transmitting the information to a central location, but does not explicitly disclose a roadside machine.  
Kota teaches transmitting load information form an on board unit (39) to a roadside machine (34) (¶¶ [0012]-[0013], [0052], [0058]-[0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Kota’s specific roadside machine and tolling step to communicate with Singh’s onboard system for the purpose of acquiring weight of a vehicle to be charged a toll without the need for having the vehicle stop at a weigh station (see Singh, ¶ [0051], Kota, ¶ [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kota.

Regarding claim 11, Kota discloses a non-transitory storage medium that stores a program causing a computer of a charging system to function as a weight information acquisition unit (39) that is mounted in a vehicle and acquires information on the weight of the vehicle based on a measurement result determined by measuring a load exerted on an axle or a wheel (¶¶ [0012]-[0013], [0058]-[0059]); a weight information calculation unit that calculates information on the weight of the vehicle (¶¶ [0012]-[0013]).
Kota further discloses a toll decision unit that decides a toll based on the information on the weight of the vehicle (15) (¶ [0015]), and discloses the weight information being received by a roadside machine (34) (¶¶ [0052], [0058]-[0059]).
Kota does not explicitly disclose the that weight acquisition unit also calculates the toll.
However, given that Kota’s on board unit is calculating the weight in order to be charged for a toll, one having ordinary skill in the art could conceive of calculating the toll using the on board unit rather than Kota’s central server as one of a finite number of possibilities available in order to achieve the predictable result of calculating a toll.  It would obvious to shift the calculation in Kota’s system to the on board unit rather than the central server so that a user can know ahead of time what the toll will be rather than as they are driving through the toll station and also to decrease the amount of calculation time and energy at the central server.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	
Regarding claim 2, none of the prior art alone or in combination neither discloses nor renders obvious an onboard system as claimed comprising a static sensor that detects that the vehicle is static and transmits a static detection signal to the onboard unit, wherein in response to the static detection signal, the onboard unit transmits a request signal to each of the load meters, and in response to the request signal, each of the load meters decides the measurement result of the corresponding axle in combination with the remaining claim limitations.  
Singh and Safdar both teach away from this limitation as both are drawn to inventions that allow passing through a charging station without stopping which is more convenient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863